DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shapiro does not disclose “generating” “wherein the current radio contour includes a current noise  profile." (Remarks, page 8, first paragraph).
Examiner respectfully disagrees and submits that, first, the limitation “generating”  “a current radio contour for the location” may be interpreted in many different ways. For instance, a signal emitter sending “wireless signals, “ thus, “radio contour for location,” having a known location that may be received  by the device and used for calculating or determining a location.  Therefore, using the broadest reasonable interpretation, the any signal emitter having known location may be received by the device and used for calculating and pinpointing location, can reasonable be interpreted as  generating a current radio contour for location. And Shapiro further discloses, [0113], wireless signals from the signal emitter having known location received by the device and used for calculating location, and further wherein, in [0180] states that a AI model collects, collates, reviews, and analysis collected data such as to determine patterns and make predictions as to the movement or health status of a tracked person or object:  Therefore, the current radio contour including a current noise profile may be reasonable interpreted as the data collected such as to determine patterns or make predictions (e.g., noise profile) and to monitor movement or health status.
Applicant further argues that Shapiro does not discloses current radio contour that includes current noise profile. (Remarks, page 8, second paragraph).The Examiner respectfully disagrees and provides the same response as above.
The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and restates the need for the Applicant to more clearly and distinctly define the claimed invention.
The Examiner further notes that a more favorable outcome may occur or the presented art may be overcome if the Applicant were to amend the claims in the following manner:
Claim 1 + claim 3
Claim 9 + claim 11
Claim 17 + claim 19 and with clarification of (or  define) what “current noise profile” (is). The Examiner interprets the cited limitation as “wireless signals,” “RF fingerprints” or “data collected to determine patterns.”  
Claims 2-8 are also rejected by virtue of their dependency on amended claim 1.
Applicant presents same arguments as those of claim 1 with respect to claims 9 and 17, Remarks, page 9. In response, the Examiner indicates the same reasons similar to those explained with respect to intendent claim 1 above.
Claims 10-16 and 18-20 are similarly rejected by virtue of their dependency on amended claim 9 and 17, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US 20200092681).
Regarding claim 1, Shapiro discloses a method comprising:
receiving, by a network device (par. [0026] states that “… the system may include a relay, such as a beacon, that is configured to receive a signal from the geolocating device”), current radio data (e.g., “signal”) of a reflected radio signal directed to a location subject to monitoring ([0026] states that the system “receive a signal from the geolocating device so as to thereby determine the location of the device.” Using the broadest reasonable interpretation, the receiving a signal from the geolocating device so as to thereby determine the location of the device can be interpreted as the current radio data of a location subject to monitoring). Tus, the beacon receives “signals” from a geolocation device so as to determine the location of a device.  The Examiner interprets the “reflected radio signal” as “radio signals” and “directed to a location” as the signals to determine the location. Thus, the signals are directed to determine location of something (e.g., a subject).
generating, by the network device based on the current radio data, a current radio contour for the location (e.g., “current radio data”) from any signal emitter having a known location may be received by the device and used for calculating and/or otherwise determining or pinpointing location. Therefore, using the broadest reasonable interpretation, the any signal emitter having a known location may be received by the device and used for calculating and/or otherwise determining or pinpointing location can be interpreted as generating a current radio contour for the location), wherein the current radio contour includes a current noise profile ([0113] Wireless signals and [0113], wireless signals from the signal emitter having known location received by the device and used for calculating location, and further wherein, in [0180] states that a AI model collects, collates, reviews, and analysis collected data such as to determine patterns and make predictions as to the movement or health status of a tracked person or object:  Therefore, the current radio contour including a current noise profile may be reasonable interpreted as the data collected such as to determine patterns or make predictions (e.g., noise profile) and to monitor movement or health status);
comparing, by the network device, the current radio contour to an event-based radio contour ([0116] states that … and known correlations of RF fingerprints and geolocations can be stored in a database. When RF or microwave signals from multiple sources are received by sensors on the bracelet, pendant, or other wearable, the RF fingerprint can be determined and compared with the database in order to determine the geolocation and/or health of the child. Thus, using the broadest reasonable interpretation, the RF fingerprint can be determined and compared with the database in order to determine the geolocation and/or health of the child (e.g., event-based radio contour) can be interpreted as the current radio contour to an event-based radio contour. Further, See par [0117]).
Shapiro, in first embodiment(s), does not expressly disclose determining, by the network device based on the comparing, that an event has occurred; and providing, by the network device, a response to the event.
Shapiro in different embodiment discloses that based on an event happening, responding or reporting such event. Shapiro discloses in [0091] that “The controlling or geolocation device may utilize a known location of the location, such as a location of geolocation and/or status monitoring device, compare this known location to its own known location, and issue a warning or emit an alarm when the location and status device is farther away from the controlling device than a predetermined threshold distance or is within a predetermined proximity of the controlling device, as described generally above.” Thus, using the broadest reasonable interpretation, the can be interpreted as when the location and status device is farther away from the controlling device than a predetermined threshold distance can be interpreted as determining, by the network device based on the comparing, that an event has occurred, and “and issue a warning or emit an alarm when the location and status device is farther away from the controlling device” can be interpreted as providing a response to the event).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Shapiro to include determining that an event has occurred and providing a response to the event in order to determine the geolocation and/or health of the child, for instance, see Shapiro, par [0116]).
Regarding claim 2, Shapiro discloses the method of claim 1, wherein the current radio data includes radio signal data and noise data associated with a millimeter wave or higher radio spectrum ([0113] discloses wireless signals related to microwave power sensors, thus, associated with higher radio spectrum).  
Regarding claim 3, Shapiro discloses the method of claim 1, further comprising: comparing, by the network device, the current radio contour to a default radio contour of the location (Shapiro discloses RF fingerprint can be determined and compared with the database in order to determine the geolocation and/or health of the child., [0116]); and determining, by the network device, that the current radio contour does not match the default radio contour ([0248], Where authorization and/or a unique identifier has been included with the message, the authorization and/or unique identifier may then be determined to be correct, e.g., the unique identifier transmitted matches the unique identifier associated with the stored message and/or the device and/or security code entered, then the message may be played and/or otherwise displayed).
Regarding claim 4, Shapiro discloses the method of claim 1, wherein the generating comprises: -35-Attorney Docket No. 20200215 generating, by the network device, a Reference Signal Power (RSP) value, a Signal- to-Noise Ratio (SINR) value, and a Received Signal Strength Indicator (RSSI) value based on the current radio data ([0087], the controlling device and geolocation and/or monitoring device may use variants and/or combinations of wireless communications signals).  
Regarding claim 5, Shapiro discloses the method of claim 1, wherein the event-based radio contour is generated based on an artificial intelligence system (Shapiro, [0180] includes Artificial Intelligence module for data processing, to collect and analyze data), and wherein the event-based radio contour includes at least one of a signal profile or a noise profile indicative of the event ([0180], Particularly an artificial intelligence (AI) module may be included such as where the AI module is configured to collect, collate, review, and analyze the collected data, such as from one or more data collecting devices, as herein described, such as to determine patterns and/or to make predictions as to the movements or health status of the tracked person, pet, or object, and/or a condition thereof).  
Regarding claim 6, Shapiro discloses the method of claim 1, wherein the current radio data is based on a transmission of a downlink reference signal associated with a wireless mobile communication service ([0170],  thereby allowing parents, guardians, and/or a monitoring service to keep in contact with the device and associated person in possession thereof).  
Regarding claim 7, Shapiro discloses the method of claim 1, wherein the receiving comprises:
receiving, by the network device, the current radio data from at least one of a radio access network device or an end device based on an instruction from the network device to the at least one of the radio access network device or the end device to collect the current radio data ([0026], the system may include a relay, such as a beacon, that is configured to receive a signal from the geolocating device so as to thereby determine the location of the device, and further transferring that information, such as via the Internet, cellular, or other network, to the receiver so as to thereby allow a third party to monitor the position and other data collected by the device) .  
Regarding claim 8, Shapiro discloses the method of claim 1, wherein the network device includes a multi-access edge computing (MEC) server or a radio access network device  ([0065], the device may be configured for being constantly connected to a network, such as an LTE network, so as to be able to be used constantly, e.g., without having to be powered up), and wherein the event relates to health monitoring, manufacturing, drones, military, or public safety ([0170], … a primary function of the device may be selected so as to allow a guardian or monitor to track the location, status, and/or condition of the wearer, get alerts from the device for dangerous events or conditions the wearer may be experiencing (e.g., if they fall, their heart or blood pressure starts raising, temperature is too high, too low, entering locations they should not be in, and the like)). Thus, the event relates to health monitoring, e.g., “heart or blood pressure starts raising”).  
Claim 9 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Shapiro, Figure 1A, monitoring device 1, and par [0003]).
Claim 10 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
 Claim 17 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Shapiro, [0283], executable instructions may be stored on a computer-readable or machine-readable medium).
Claim 18 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
 Claim 20 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIO R PEREZ/ Primary Examiner, Art Unit 2644